Title: Thomas Jefferson to Nicholas H. Lewis, 3 June 1819 (second letter)
From: Jefferson, Thomas
To: Lewis, Nicholas H.


          
            
              Sir
              June 3. 1819.
            
            Be pleased to take notice that at the tavern of Wm D. Fitz in the town of Milton, between the hours of 9. A.M. and 6. p P.M. of Tuesday the 8th instant June I shall proceed to take the depositions of sundry persons to be read in evidence in the suit depending in the Superior court of Chancery holden at Staunton wherein I am Complainant and the Directors of the Rivanna company are defendants.
            
              Th: Jefferson
            
          
          
          
            I acknolege notice of the above and that a copy of it has been left with me
            
              N, H, Lewis
            
          
        